Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into effective the 1st day of
September, 2006, by and between Whittier Energy Corporation, a Nevada
corporation (the “Company”), and Geoffrey M. Stone (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive’s services available to the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1.             Employment.  The Company employs the Executive and the Executive
accepts employment upon the terms and conditions set forth in this Agreement.

2.             Term. The employment of the Executive by the Company as provided
in Section 1 shall be for a period commencing on September 1, 2006 through and
ending on June 1, 2007, (the “Effective Date”) unless further extended or sooner
terminated as herein provided.  Commencing on the Effective Date, and on each
subsequent annual anniversary of such date (such date and each annual
anniversary thereof hereinafter called the “Renewal Date”), the term of this
Agreement shall be automatically extended one year from such Renewal Date,
unless, not less than thirty (30) days prior to the Renewal Date, either party
delivers to the other party written notice of its election not to so extend the
term of this Agreement.

3.                                       Compensation.

(a)           For all services rendered by the Executive, the Company shall pay
the Executive a salary of $14,583.33 per month (or $175,000.00 per year) (“Base
Salary”), payable in accordance with the Company’s normal payroll procedures,
but in no event less frequently than once each calendar month. Salary payments
shall be subject to withholding and other applicable taxes.  The Executive’s
Base Salary may be increased from time to time at the discretion of the
Compensation Committee of the Board of Directors to reflect Executive’s
performance and market salary levels.

(b)           The Executive shall be eligible to receive a discretionary
reasonable annual incentive bonus equal to such percentage of his Base Salary as
is established by the Compensation Committee of the Board of Directors based on
achievement of reasonable performance targets established by the Compensation
Committee during the term of this Agreement.  The incentive bonus, if any, shall
be paid each year at the discretion of the Compensation Committee.

4.             Fringe Benefits. The Executive shall be entitled to participate
in fringe benefit or incentive compensation plans of the Company currently in
effect or as may hereafter be authorized and adopted by the Company from time to
time, including any pension plan, profit sharing plan,


--------------------------------------------------------------------------------




disability or sick pay plan, thrift and savings plan, medical reimbursement
plan, group life insurance plan or other employee benefit plans made available
to other employees or other Executive benefit plans for which the Executive is
eligible. The foregoing enumeration of fringe benefit plans in no way implies
that the Company has adopted or plans to adopt any such plan, nor does it
obligate the Company to do so; the sole purpose of such enumeration is to
indicate the type of benefits to which the Executive will be entitled when and
if adopted by the Company.

5.             Duties. The Executive is engaged by the Company to act as Vice
President of Finance and Chief Accounting Officer, and in such capacity,
Executive shall perform the customary duties and responsibilities generally
assigned to such position and as delegated to Employee by the Board of Directors
from time to time. The precise services of the Executive may be extended or
curtailed by the Company from time to time.

6.             Extent of Services.  The Executive shall devote his entire time,
attention and energies to the Company’s business and shall not during the term
of this Agreement engage in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage.
However, subject to the terms Section 14 hereof, the Executive may invest his
assets in such form or manner as will not require his services in the operation
of the affairs of the companies in which such investments are made. The
expenditure of reasonable amounts of time for personal business and charitable
and/or civic activities shall not be deemed a breach of this Agreement, provided
such activities do not materially interfere with the services required to be
rendered to Company hereunder.  The Executive agrees to perform the services
required hereby and conduct business on behalf of Company in a professional
manner.  The Executive shall use his best judgment in performing services
reasonably required to further the business of Company, but shall at all times
be subject to the ultimate control of the Company as to his activities pursuant
to this Agreement.

7.             Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing his duties and responsibilities hereunder, in accordance with the
policies, practices, and procedures of the Company from time to time in effect,
commensurate with the Executive’s position with the Company.

8.             Vacations. The Executive shall be entitled to paid vacations and
such other paid absences, whether for holidays, illness, personal time, or any
similar purposes, in accordance with the policies, practices, and procedures of
the Company from time to time in effect, commensurate with the Executive’s
position with the Company.  The Executive agrees to utilize his vacation at such
time or times as are (i) consistent with the proper performance of his duties
and responsibilities hereunder and (ii) mutually convenient for the Company and
the Executive.

9.             Disability. If the Executive is unable to perform the services
required by this Agreement by reason of illness or incapacity for a period of
more than twelve (12) consecutive weeks, the compensation thereafter payable to
him during the continued period of such illness or incapacity after such period
shall be reduced by fifty percent (50%). The Executive’s full compensation shall
be reinstated prospectively for future payroll periods upon his return to full
employment and discharge of his full duties. The Company may terminate this
Agreement at any time after the Executive shall be absent from his employment,
for whatever cause, for a period of

2


--------------------------------------------------------------------------------




more than six (6) consecutive months, and all obligations of the Company under
this Agreement shall thereupon terminate, unless extended by the written
agreement of the Company.

10.           Termination upon Change of Control.  The Company or the Executive
may terminate this Agreement upon thirty (30) days’ notice to the other party
upon the occurrence of a Change of Control or a decision by the Company, with
shareholder approval, to terminate its business and liquidate its assets. For
purposes of this Agreement, the term “Change of Control” shall mean the
occurrence of any of the following:

(i)            any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934) or group (as such term is defined in Section
13(d)(3) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock or the Company is
or becomes the beneficial owner (as such phrase is defined in Rule l3d-5 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then-outstanding voting securities; or

(ii)           the stockholders of the Company approve a merger or consolidation
of the Company, with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

(iii)          the stockholders of the Company approve an agreement for the sale
or disposition by the Company (or its consolidated subsidiaries) of all or
substantially all of the Company’s assets on a consolidated basis or the Board
of Directors (or the Board of Directors of a consolidated subsidiary) approves
such an agreement for which shareholder approval is not required.

However, in no event shall a “Change of Control” be deemed to have occurred with
respect to the Executive, if the Executive is part of a purchasing group that
consummates the Change of Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group.

11.           Death During Employment. If the Executive dies during the term of
employment provided for in this Agreement, this Agreement shall terminate as of
the date of death, and the Company shall pay to the estate of the Executive the
compensation which would otherwise be payable to the Executive up to the end of
the month in which his death occurs.

12.           Termination for Cause or Economic Cause. The Company shall have
the right to terminate this Agreement and the Executive’s employment at any time
for Cause or Economic Cause.

3


--------------------------------------------------------------------------------




(a)           In this Agreement, termination for “Cause” shall mean any of the
following with respect to the Executive: (i) failure by the Executive (as
determined by the Company in good faith) to perform his duties as specified by
the Company diligently and in a manner consistent with prudent business practice
and, to the extent applicable, consistent with the Company’s written policies
and procedures, which is not cured within thirty (30) days after actual receipt
of written notice from the Company; (ii) theft of Company property or
falsification of documents of the Company or dishonesty in their preparation;
(iii) Executive’s conviction of or a plea of nolo contendere or guilty to a
felony or conviction of a crime involving moral turpitude; (iv) the commission
of any act that causes the Company public disrepute or disgrace or causes
material harm to the Company’s customer relations, operations, or business
prospects; (v) failing a drug or alcohol test or being under the influence of
illegal drugs or alcohol while working; or (vi) inability to acquire or maintain
necessary licenses for performing Executive’s duties under this Agreement unless
Executive is diligently pursuing such licenses or challenging any revocation
thereof by appropriate proceedings.

(b)           In this Agreement, termination for “Economic Cause” shall mean the
failure of Executive or the Company to meet reasonable performance targets
applicable to them established by the Board of Directors from time to time.

13.                                 Effect of Termination.

(a)           In the event this Agreement is terminated pursuant to Section 9 or
11 hereof, by the Company for Cause, all compensation and benefits to the
Executive shall terminate as of the date of termination, and Executive shall not
be entitled to receive any severance or other payments as a result of such
termination; provided, however, that if this Agreement is terminated pursuant to
Section 11, the Executive’s estate shall have the right to receive the
compensation which would otherwise have been payable to the Executive up to the
end of the month in which his death occurs.

(b)           In the event this Agreement is terminated by the Company upon a
Change of Control, for Economic Cause, or without Cause, or in the event that
this Agreement is not renewed, the Executive shall receive his Base Salary for
an additional twelve month period beginning on the date of termination, payable
in accordance with the Company’s normal payroll procedures but in no event less
frequently than once each calendar month. In addition, upon such termination,
the Company shall maintain the Executive as a participant in, or provide
benefits comparable to those of, the Company’s employee benefits program until
the earlier of 12 months from the date of termination or the date on which the
Executive becomes a participant in the benefits program of a new employer.  In
the event this Agreement is terminated by the Company on a Change of Control,
for Economic Cause, or without Cause, any stock options held by the Executive
shall immediately vest upon termination.  The amounts set forth in this
paragraph (and the vesting, if any, of Executive’s options) shall serve as
liquidated damages for the termination of the Executive’s employment and the
Company shall have no further liability to the Executive on account of this
Employment Agreement or its termination.  The parties agree that such payment is
reasonable in light of the anticipated or actual harm to the Executive as a
result of any such termination, the difficulty of proof of loss and the
inconvenience or non-feasibility of otherwise obtaining a remedy.

4


--------------------------------------------------------------------------------




(c)           If the Executive terminates this Agreement for Good Reason (as
hereinafter defined) such termination shall be deemed a termination by the
Company without Cause for all purposes of this Agreement.  For purposes of this
Agreement, “Good Reason” shall mean any of the following (without the
Executive’s express written consent):

(i)            (A) the assignment to the Executive by the Company of any
significant duties materially inconsistent with the Executive’s office with the
Company at the time of such assignment, (B) the removal by the Company from the
Executive of a material portion of those duties usually appertaining to the
Executive’s office with the Company at the time of such removal, or (C) a
material change by the Company in the Executive’s responsibilities to the
Company, as such responsibilities are ordinarily and customarily required from
time to time of a Vice President of Finance and Chief Accounting Officer of an
entity engaged in the Company’s business;

(ii)           a reduction by the Company of the Executive’s Base Salary as then
in effect pursuant to the provisions hereof or the failure of the Company to pay
such Base Salary to the Executive at the time and in the manner specified in
Section 3(a);

(iii)          (A) the moving by the Company of the Executive’s principal office
space, related facilities, or support personnel, from the Company’s executive
offices in Houston, Texas, (B) the Company’s requiring the Executive to perform
a majority of his duties outside the Company’s executive offices for a period of
more than 90 consecutive days, or (D) the Company’s requiring the Executive to
reside at a location more than 50 miles from the Company’s executive offices,
except for occasional travel in connection with the Company’s business to an
extent and in a manner substantially consistent with the Executive’s then
current business travel obligations; or

(iv)          any failure by the Company to otherwise comply with any material
provision of this Agreement in any material respect, which is not remedied by
the Company within ninety (90) days after receipt of notice thereof given by the
Executive.

14.           Covenant Not to Compete and Non-Solicitation Agreement.

(a)           The Executive acknowledges that the Company has agreed to provide
to him, and he shall receive from the Company, special training and knowledge. 
The Executive acknowledges that included in the special knowledge received is
the confidential information identified in Section 15.  The Executive
acknowledges that this confidential information is valuable to the Company and,
therefore, its protection and maintenance constitutes a legitimate interest to
be protected by the Company by the enforcement of this covenant not to compete. 
Therefore, the Executive agrees that, during the term of this Agreement and for
a period commencing upon the termination of the Executive’s employment hereunder
and ending upon the second anniversary thereof, unless otherwise extended
pursuant to the terms of this Section 14, the Executive will not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, shareholder, corporate officer, director, or in any other individual or
representative capacity, acquire, attempt to acquire or aid another in the
acquisition or attempted acquisition of an interest in oil and gas assets, oil
and gas

5


--------------------------------------------------------------------------------




production, oil and gas leases, mineral interests, oil and gas wells or other
such oil and gas exploration, development or production activities within any
spacing unit in which the Company owns an oil and gas interest or reasonably
intends to acquire an oil and gas interest. The Executive further agrees that
the Executive will not circumvent or attempt to circumvent the foregoing
agreements by any future arrangement or through the actions of a third party.
The Executive represents to the Company that the enforcement of the restriction
contained in this Section 14(a) would not be unduly burdensome to the Executive
and that in order to induce the Company to employ the Executive, the Executive
further represents and acknowledges that the Executive is willing and able to
compete in other geographical areas not prohibited by this Section 14(a).  The
foregoing will not prohibit: (i) ownership of less than 5% of the publicly
traded securities of an entity; (ii) ownership of royalty interests where the
Executive owns the surface of the land covered by the royalty interest and the
ownership of the royalty interest is incidental to the ownership of such surface
estate; (iii) ownership of royalty interests, overriding royalty interests,
working interests or other interests in oil and gas owned prior to the Effective
Date and disclosed to the Company in writing; or (iv) ownership of royalty
interests, overriding royalty interests, working interests or other interests in
oil and gas acquired by the Executive through a bona fide gift or inheritance.

(b)           The Executive agrees that a breach or violation of this covenant
not to compete by the Executive shall entitle the Company, as a matter of right,
to an injunction issued by any court of competent jurisdiction, restraining any
further or continued breach or violation of this covenant.  Such right to an
injunction shall be cumulative and in addition to, and not in lieu of, any other
remedies to which the Company may show itself justly entitled.  Further, during
any period in which the Executive is in breach of this covenant not to compete,
the time period of this covenant shall be extended for an amount of time that
the Executive is in breach hereof.

(c)           In addition to the restrictions set forth in Section 14(a), the
Executive shall not, for a period commencing upon the termination of the
Executive’s employment hereunder and ending upon the second anniversary thereof,
either directly or indirectly, (i) make known to any person or entity the names
and addresses of any of the customers of the Company or contacts of the Company
within the oil and gas industry or any other information pertaining to such
customers or contacts, (ii) call on, solicit, or take away, or attempt to call
on, solicit, or take away, any of the customers of the Company on whom the
Executive called or with whom the Executive became acquainted during the
Executive’s association with the Company, whether for the Executive or for any
other person or entity, within any state in which the Company or any subsidiary
thereof is conducting or has conducted its business during the term of this
Agreement, or (iii) recruit or hire or attempt to recruit or hire, directly or
by assisting others, any other employee of the Company or any of its
affiliates.  The Executive further agrees that the Executive will not circumvent
or attempt to circumvent the foregoing agreements by any future arrangement or
through the actions of a third party.

(d)           The representations and covenants contained in this Section 14 on
the part of the Executive will be construed as ancillary to and independent of
any other provision of this Agreement, and the existence of any claim or cause
of action of the Executive against the Company or any officer, director, or
shareholder of the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants of the Executive contained in this Section 14.  In addition, the
provisions of this Section 14 shall continue

6


--------------------------------------------------------------------------------




to be binding upon the Executive in accordance with their terms, notwithstanding
the termination of the Executive’s employment hereunder for any reason.

(e)           If the Executive violates any covenant contained in this Section
14 and the Company brings legal action for injunctive or other relief, the
Company shall not, as a result of the time involved in obtaining the relief, be
deprived of the benefit of the full period of any such covenant.  Accordingly,
the covenants of the Executive contained in the Section 14 shall be deemed to
have durations as specified above, which periods shall commence upon the later
of (i) the termination of the Executive’s employment hereunder and (ii) the date
of entry by a court of competent jurisdiction of a final judgment enforcing the
covenants of the Executive in this Section 14.

(f)            The parties to this Agreement agree that the limitations
contained in this Section 14 with respect to time, geographical area, and scope
of activity are reasonable.  However, if any court shall determine that the
time, geographical area, or scope of activity of any restriction contained in
this Section 14 is unenforceable, it is the intention of the parties that such
restrictive covenant set forth herein shall not thereby be terminated but shall
be deemed amended to the extent required to render it valid and enforceable.

(g)           The restrictions contained in Section 14(a) shall not apply with
respect to any period or periods following the term of this Agreement if the
Executive’s employment hereunder: (i) is terminated by the Company other than
(x) for disability, (y) for Cause, or (ii) is terminated by the Executive for
Good Reason.

15.           Confidential Information.  The Executive acknowledges that in the
course of his employment with the Company, the Executive has received and will
receive access to confidential information of a special and unique value
concerning the Company and its business, including, without limitation, trade
secrets, know-how, lists of customers, employee records, books and records
relating to operations, costs or providing service and equipment, operating and
maintenance costs, pricing criteria, 3-D seismic data, engineering and
scientific studies, well logs, prospects for oil and gas production, and other
confidential information and knowledge concerning the business of the Company
and its affiliates (hereinafter collectively referred to as “information”),
which the Company desires to protect.  The Executive acknowledges that such
information is confidential and the protection of such confidential information
against unauthorized use or disclosure is of critical importance to the
Company.  The Executive agrees that he will not reveal such information to
anyone outside the Company.  The Executive further agrees that during the Term
of this Agreement and for two (2) years thereafter he will not use or disclose
such information.  Upon termination of his employment hereunder, the Executive
shall surrender to the Company all papers, documents, writings and other
property produced by him or coming into his possession by or through his
employment hereunder and relating to the information referred to in this Section
15, and the Executive agrees that all such materials will at all times remain
the property of the Company.  The obligation of confidentiality, non-use and
non-disclosure of information pursuant to this Section 15 shall not extend to
information (i) that was in the public domain prior to disclosure by the
disclosing party, (ii) that comes into the public domain other than through a
breach of this Agreement, (iii) that is disclosed to the Executive after the
termination of this Agreement by a third party having legitimate possession
thereof and the unrestricted right to make such disclosure, or (iv) that is

7


--------------------------------------------------------------------------------




disclosed by the Executive or at his direction in the good faith in the
furtherance of his duties to the Company as contemplated in this Agreement.  The
agreements in this Section 15 shall survive the termination of this Agreement.

16.                                 Miscellaneous

(a)           Notices. Any notice required or desired to be given under this
Agreement shall be deemed given if in writing sent by certified mail and
addressed as follows:

If to the Company:                                           Whittier Energy
Corporation

333 Clay Street, Suite 700

Houston, Texas 77002

If to the Executive:                                           Geoffrey M. Stone

   c/o Whittier Energy Corporation

333 Clay Street, Suite 700

Houston, Texas 77002

The Executive may change the address for notice set forth above by giving notice
in writing, stating the new address, to the Company. The Company may change the
address for notice set forth above by giving similar notice to the Executive.

(b)           Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. No waiver shall be valid unless in writing and signed by an
authorized officer of the Company or the Executive, as the case may be.

(c)           Assignment. The Executive acknowledges that the service to be
rendered by him are unique and personal. Accordingly, the Executive may not
assign any of his rights or delegate any of his duties or obligations under this
Agreement. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.

(d)           Amendment. This Agreement may not be changed orally but only by an
amendment in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

(e)           Governing Law. This Agreement shall be interpreted, construed and
governed in accordance with the internal laws of the State of Texas without
regard to conflicts of law principles.

(f)            Headings. The section headings contained in this Agreement are
for convenience only, and shall in no manner be construed as part of this
Agreement.

8


--------------------------------------------------------------------------------




(g)           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. A fully executed copy of
this Agreement shall be delivered to each party hereto.

(h)           Legal Construction.  In case any one or more of the provisions in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

(i)            Prior Agreements Superseded.  This Agreement constitutes the sole
and only agreements of the parties hereto and supersede any prior understandings
or agreements between the parties, written or oral respecting the subject matter
hereof.

(j)            Arbitration.  Save and except for any action for injunctive
and/or equitable relief seeking the enforcement of any of the terms of Section
14, any dispute or controversy arising between the Company and the Executive
shall be settled exclusively by arbitration in Houston, Texas (in accordance
with the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect).  In reaching his decision, which shall be a
written, reasoned decision, the arbitrator shall have no authority to ignore,
change, modify, add to, or delete from any provision of this Agreement, but
instead is limited to interpreting this Agreement.  Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The prevailing party
shall also be entitled to recover from the losing party attorney’s fees and
other reasonable costs and expenses incurred as a result of such arbitration.

[signature page to follow]

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective

Date.

 

COMPANY:

 

 

 

WHITTIER ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Bryce W. Rhodes

 

 

Bryce W. Rhodes

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 /s/ Geoffrey M. Stone

 

Geoffrey M. Stone

 

Vice President of Finance and Chief
Accounting Officer

 

 

10


--------------------------------------------------------------------------------